[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON THE MOTION TO DISMISS
The defendant Joy Bershtein moves to dismiss this legal malpractice case against her on the grounds of improper service. Practice Book 143. The burden of proving constructive service is on the plaintiff. Standard Tallow Corp. v. Jowdy, 190 Conn. 48,53 (1983). This burden can be sustained by affidavit only if the facts are undisputed. Barde v. Board of Trustees, 207 Conn. 59,62 (1988).
The defendant filed an affidavit stating she never resided at 835 North Granite Reef, Suite 36, Scottsdale, Arizona, the place wherein service of process was mailed under 52-59b of the General Statutes. On the other hand the plaintiff merely makes an allegation in its brief that the address to which the process was sent is her office address on file with the Arizona Bar Association. The plaintiff further seeks to bolster its claim of service by attaching a photocopy of the postmaster's compliance with a freedom of information request that indicates that mail addressed to the defendant is delivered to that address.
The foregoing allegation by counsel is insufficient to carry the plaintiff's burden of proof. Accordingly, the motion to dismiss this action against Joy Bershtein is granted.
ROBERT I. BERDON, JUDGE CT Page 4409